DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0008], lines 1 and 2, claim 1 and the dependent claims should not be referred to in the written description.  
Appropriate correction is required.
Claims 16 and 18 are objected to because of the following informalities:  In claim 16, line 2, it appears that “that is” should read --that it--.  In claim 18, line 7, it appears that “that is” should read --that it--.    Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, it is unclear what structure and/or size is being claimed.  It is noted that no particular vehicle type and no wheels or wheel sizes are being positively claimed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CN 201100043 reference, hereafter referred to as CN (043).
Re claim 1, CN (043) teaches a lock comprising a lock body including body portion 1 and the body portion which surrounds the hoop 6, the hoop 6 movable between an open and a closed position, a latch 2-3 in the body 1 and movable between a locked and an unlocked position relative to the hoop 6, to lock and release the hoop 6, a sensor defined by the switch disclosed on page 5, line 4 of the attached translation, which switch is pressed by the lever 3.  When the sensor/switch is actuated by the lever 3, the sensor/switch also detects the position of the latch 2-3, since the lever 3 moves the latch 2-3.  The lever 3 includes a coupling section 3-2 movement-coupled to the latch 2-3, and a deflection section at the opposite end of the lever which is actuated by the element 4-1.  The deflection section carries out a movement that is larger than the movement of the coupling section 3-2.  The sensor/switch detects the position of the deflection section since the lever presses the switch, and also detects the position of the latch, since the lever 3 lifts the latch 2-3.
Re claim 2, the lever 3 is pivotably supported at pivot point 3-1 in fig. 2.
Re claim 3, the pivot point is provided between the coupling section 3-2 and the deflection section at the opposite end of the lever 3.

Re claim 5, the hoop 6 is at least partly arranged within the lock body 1 and the lock body portion which surrounds the hoop, and the latch 2-3 and the lever 3 are arranged completely within the lock body 1 and lock body portion which surrounds the hoop 6.
Re claim 11, the lever 3 has a single degree of freedom.
Re claim 12, the lock includes a drive motor (see page 4, line 32 of the translation) for moving the latch 2-3.
Re claim 14, the hoop 6 has a first engagement recess 6-2 to receive the latch 2-3 to block the hoop from moving from its closed position.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN (043) in view of the DE102005041268 reference, hereafter referred to as DE (268).
Re claim 6, DE (268) teaches that the switch 43 which is actuated by the latch lifting member 29, 33 may be a magnetic proximity switch, as disclosed in the last three lines of paragraph [0013] of the translation.  It would have been obvious to modify the sensor/switch of CN (043) to include a magnetic proximity switch, in view of the teaching of DE (268), to provide expected cooperation with the functionality of the motor, and since contact and magnetic proximity switches are well known to be interchangeable in the lock art.
s 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN (043) in view of the DE 3912900 reference, hereafter referred to as DE (900).
Re claim 15, the CN (043) reference includes a single engagement recess 6-2 to be engaged by the latch 2-3 in the hoop closed position, and an outside contour of the hoop which may also be engaged by the spring-biased latch 2-3.  DE (900) teaches a second recess 62 in the hoop to be engaged by the latch 32 in the hoop open position, in addition to the first recess 34 to be engaged by the latch 32 in the hoop closed position. It would have been obvious to modify the lock of CN (043) to include a second recess to be engaged by the latch 2-3 in the hoop open position, in view of the teaching of DE (900), to prevent inadvertent movement of the hoop out of the open position, when such is desired.
Re claim 16, the CN (043) reference includes a single engagement recess 6-2 to be engaged by the latch 2-3 in the hoop closed position, and an outside contour of the hoop which may also be engaged by the spring-biased latch 2-3.  DE (900) teaches a second recess 62 in the hoop to be engaged by the latch 32 in the hoop open position, in addition to the first recess 34 to be engaged by the latch 32 in the hoop closed position. It would have been obvious to modify the lock of CN (043) to include a second recess to be engaged by the latch 2-3 in the hoop open position, in view of the teaching of DE (900), to prevent inadvertent movement of the hoop out of the open position, when such is desired.  The resulting movement of the latch 2-3 of CN (043) would be a locked position in the closed position of the hoop, an unlocked position in positions that are between the closed and open position of the hoop, and a securing position that differs from the locked and unlocked position in the open position of the hoop, since the second recess 62 of DE (900) provided into the CN (043) reference is not as deep as the first recess 34, as disclosed in paragraph [0037], line 4 of the DE (900) translation.  
Re claim 17, the securing position provided by recess 62 of DE (900) lies between the locked and unlocked positions, when provided into the CN (043) reference, since the second recess 62 of DE (900) 
Re claim 18, the CN (043) reference includes a single engagement recess 6-2 to be engaged by the latch 2-3 in the hoop closed position, and an outside contour of the hoop which may also be engaged by the spring-biased latch 2-3.  DE (900) teaches a second recess 62 in the hoop to be engaged by the latch 32 in the hoop open position, in addition to the first recess 34 to be engaged by the latch 32 in the hoop closed position. It would have been obvious to modify the lock of CN (043) to include a second recess to be engaged by the latch 2-3 in the hoop open position, in view of the teaching of DE (900), to prevent inadvertent movement of the hoop out of the open position, when such is desired.  The resulting movement of the latch 2-3 of CN (043) would be a locked position in the closed position of the hoop, an unlocked position in positions that are between the closed and open position of the hoop, and a securing position that differs from the locked and unlocked position in the open position of the hoop, since the second recess 62 of DE (900) provided into the CN (043) reference is not as deep as the first recess 34, as disclosed in paragraph [0037], line 4 of the DE (900) translation.  The latch 2-3 of the CN (043) reference engages the first and second recesses in the references as combined, and the locked and securing position of the latch is defined by its depth of engagement into the first and second recesses.
Claim 19 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over CN (043) in view of the DE 3912900 reference, hereafter referred to as DE (900).
DE (900) teaches a two-wheeler lock, as disclosed on page 1, line 1 of its translation.  It would have been obvious to modify the lock of CN (043) such that it is capable of functioning as a two-wheeler lock, in view of the teaching of DE (900), to allow the lock to lock wheels of a vehicle.
s 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kollin et al 2009/0090148 and Geringer et al 6,363,763 teach a magnetic sensor switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 17, 2021